Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Worlds.com, Inc. (the "Company") on Form 10-KSB for the year ended December 31, 2001 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Christopher J. Ryan, our Principal Accounting and Financial Officer, certifies, pursuant to 18 U.S.C. 1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that, based on my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, our financial condition and result of operations. WORLDS.COM, INC. (Registrant) Date:March 4, 2008 By: /s/Christopher J. Ryan Christopher J. Ryan Principal Accounting and Financial Officer
